t c memo united_states tax_court doyce d gentry petitioner v commissioner of internal revenue respondent docket no filed date charles eb hammond for petitioner dennis r onnen for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies late-filing additions and accuracy-related_penalties with respect to petitioner’s federal_income_tax accuracy-related addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number petitioner has conceded the deficiencies the only issues remaining for decision are the late-filing additions and accuracy-related_penalties we uphold respondent’s determinations of late-filing additions we uphold respondent’s determinations of accuracy- related penalties other than the portion of the penalty for attributable to petitioner’s failure to report income of a sole_proprietorship received during the period august through date which income was erroneously included on a corporate return findings_of_fact most of the facts have been stipulated and are so found the stipulation of facts and the related exhibits are incorporated by this reference petitioner is liable for deficiencies in federal_income_tax for the years and in the amounts of dollar_figure and dollar_figure respectively the filing deadline for petitioner’s federal_income_tax return was date and for petitioner’s federal_income_tax return was date petitioner filed his federal_income_tax returns for and on date and date respectively--much more than months after their respective due dates petitioner understated the proper tax due on his federal_income_tax return for by dollar_figure and for by dollar_figure this constituted an understatement of the proper tax due of approximately percent for and percent for tesco driveaway inc tesco wass incorporated under the laws of the state of missouri on date prior to the incorporation petitioner operated the tesco business as a sole_proprietorship prior to date petitioner asked his personal and business accountant dal livingood owner of diversified management services to prepare the necessary documentation to incorporate tesco at petitioner’s direction mr livingood prepared and submitted incorporation papers for tesco to the missouri secretary of state on or about date the missouri secretary of state returned the incorporation papers unfiled due to some defect mr livingood remedied the defect in the incorporation papers obtained petitioner’s signature on the revised incorporation papers and resubmitted them the missouri secretary of state accepted the resubmitted documents and tesco was incorporated on date petitioner failed to include on schedule c of his tax q4e- return dollar_figure of income attributable to the tesco business during the period august through date this income was erroneously included on tesco’s corporate return rather than petitioner’s individual return due to an error made by his accountant petitioner was not aware of the error at the time he filed his federal_income_tax return petitioner resided in kansas city missouri when he filed his petition opinion issue late-filing additions under sec_6651 sec_6072 requires an individual_income_tax_return to be filed by the 15th day of the fourth month following the close of the calendar_year unless an extension to file is obtained petitioner submitted no evidence to suggest that he requested or that respondent granted an extension to file either the return or the return petitioner did not timely file his tax returns for or under sec_6651 there shall be imposed on an individual taxpayer who fails timely to file an income_tax return unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure sec_6161 allows the secretary upon timely request to grant an extension of time of up to months to file a return because these returns were filed so late the maximum additions would apply even if an extension of months had been obtained - - an addition_to_tax of percent of the tax due for each month or partial month of the delinguency not to exceed percent unless it is shown that such failure is due to reasonable_cause and not due to willful neglect since both returns were filed more than months after the due_date the maximum penalty of percent would apply unless the delay was the result of reasonable_cause and not willful neglect petitioner bears the burden of proving that the delay resulted from reasonable_cause and not willful neglect where the addition_to_tax was determined in the notice_of_deficiency as it was here rule a 36_tc_170 comey v commissioner tcmemo_2001_275 smith v commissioner tcmemo_1984_114 dritz v commissioner tcmemo_1969_175 affd 427_f2d_1176 5th cir see also 290_us_111 presumption of correctness given to commissioner’s determinations in notice_of_deficiency petitioner offered no evidence to meet his burden_of_proof indeed the only relevant testimony concerning this issue was in congress enacted sec_7491 which places the burden of production on the secretary in connection with any determination of penalties or additions to tax sec_7491 c applies only to court proceedings arising in connection with examinations commenced after date internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 the notice_of_deficiency in this case was issued on date which conclusively establishes that the examination was commenced before date - - petitioner’s admission that he knows now and knew in that his returns were due on april following the tax_year petitioner’s only apparent theory for avoiding liability for the late-filing additions is that he relied on his accountant to make sure his returns were timely filed however the supreme court made it clear in 469_us_241 that a taxpayer cannot avoid late-filing additions to tax merely by showing that he relied on an agent to file his tax_return petitioner also failed to introduce any evidence to show that the delay was caused by his accountant’s neglect as opposed to petitioner’s own neglect therefore we hold that petitioner is liable for the late- filing additions to tax as determined by respondent issue accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the underpayment_of_tax attributable to among other things the taxpayer’s negligence sec_6662 or substantial_understatement_of_income_tax sec_6662 negligence is defined to include the failure to make a reasonable attempt to comply with the tax laws sec_6662 a substantial_understatement is an understatement for the taxable_year exceeding the greater of percent of the proper tax or dollar_figure sec_6662 d a petitioner’s tax_return for showed tax due of dollar_figure - thus petitioner’s admitted understatement of dollar_figure greatly exceeded both percent of the proper tax due and dollar_figure the understatement thus constitutes a substantial_understatement petitioner’s tax_return for showed tax due of dollar_figure respondent’s accuracy-related_penalty for was attributable solely to the negligence provision of sec_6662 petitioner has introduced no evidence to dispute respondent’s determination that petitioner’s understatement was substantial within the meaning of the statute or that petitioner was negligent in connection with his understatement however petitioner argues that no accuracy- related penalty should be imposed under sec_6664 which provides no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the proper tax due consists of the dollar_figure understatement plus the dollar_figure in tax shown on return for a total of dollar_figure the understatement represents more than percent of the proper tax due respondent did not assert in the notice_of_deficiency that the penalty was also being imposed on the alternative grounds of negligence ‘petitioner’s admitted understatement of dollar_figure for represents more than percent of the proper tax due the proper tax due consists of the dollar_figure understatement plus the tax_shown_on_the_return of dollar_figure resulting in a proper tax due of dollar_figure the understatement thus represents more than percent of the proper tax due but does not exceed dollar_figure --- - we must therefore determine whether it was appropriate to impose the substantial_understatement_penalty for and the negligence_penalty for a accuracy--related penalty for with respect to dollar_figure of income reported by corporation for period prior to formation the testimony of the witnesses at trial and the parties’ briefs focused on the portion of the accuracy-related_penalty relating to income erroneously reported by tesco respondent and petitioner agree that petitioner failed to include on schedule c of his tax_return dollar_figure of income attributable to the tesco business for the period august through date petitioner contends however that this income was erroneously included on tesco’s corporate return due to an error of fact or law by his accountant respondent in the notice_of_deficiency admitted that the income was erroneously allocated to tesco rather than entirely omitted it is determined that schedule c net_income of dollar_figure for the period of date through date was improperly omitted from the return you reported the net_income from this period on the corporate return of tesco driveaway co inc however tesco driveaway co inc was not incorporated until date and therefore did not exist until that date per your books the net_income for the period of date through date is dollar_figure therefore your taxable_income is increased dollar_figure for respondent argues that petitioner knew or should have known that the state of missouri had rejected tesco’s incorporation --- - papers long before petitioner filed his individual_income_tax_return respondent notes the and fiscal_year corporate returns of tesco which petitioner signed recite the incorporation date as date respondent also notes that petitioner re-signed the incorporation papers after they were returned by the state of missouri due to a defect respondent asks us to infer that petitioner’s prior knowledge that the missouri secretary of state had rejected the incorporation papers equals knowledge that an error was made in the allocation of income between petitioner’s individual and tesco’s corporate return we disagree even if petitioner knew that the incorporation papers had been rejected respondent did not show that petitioner knew both that the dollar_figure of income had been included in the corporate return and excluded from his individual return and that the state of missouri’s rejection of the incorporation papers required petitioner as a legal matter to include the income that was earned during the gap period on his individual return petitioner testified without contradiction that he relied on his accountant to prepare proper tax returns his accountant knew all the facts regarding the rejected incorporation papers because he is the one who submitted them received them back unfiled and then fixed and resubmitted them yet even at the time of trial the accountant thought the income during the gap -- - period had been applied to petitioner’s individual return the evidence in the record persuades us that petitioner did not know at the time he filed his individual_income_tax_return of his accountant’s error in applying the income from august through date to tesco’s corporate return rather than his individual return moreover the circumstances are sufficiently confusing and uncertain to constitute reasonable_cause for the error petitioner has met his burden of establishing that the understatement for was due to reasonable_cause an error by his accountant in the allocation of income between his individual and corporate return during the formation gap and that he acted in good_faith with respect to such portion by reasonably relying on his accountant’s expertise there is no evidence in the record to suggest that petitioner actually knew of the accounting error at the time he filed his individual return nor is there any evidence to suggest that petitioner took unfair advantage of the government or received any net financial benefit from the erroneous allocation of the income on the contrary the evidence suggests that this was an innocent error caused by a series of mistakes inadvertently made by petitioner’s accountant in these circumstances we conclude that no accuracy-related_penalty should be imposed in connection with the dollar_figure of income erroneously omitted from petitioner’s individual_income_tax_return and included in tesco’s corporate return ’ b accuracy-related_penalty on other items and items petitioner offered no evidence or argument to excuse the other errors made in his and returns petitioner’s mere reliance on his accountant to prepare correct returns is not reasonable_cause sec_1_6664-4 income_tax regs reliance on the advice of a professional tax advisor does not necessarily demonstrate reasonable_cause and good_faith as in 70_tc_158 no evidence was presented to show the court that petitioner supplied the accountant with the correct information or that the filing of the incorrect returns was the result of the accountant’s error petitioner has failed to meet his burden of proving that the remaining errors were the result of reasonable_cause or that he acted in good_faith with respect to them we uphold respondent’s determination that petitioner is liable for the accuracy-related_penalty on the portion of the deficiency attributable to the other items and on the deficiency in its entirety ‘in a separate case before this court concerning tesco docket no the commissioner has already reduced tesco’s liability by the dollar_figure which was erroneously included in tesco’s return for its fiscal_year ending date and which 1s now being charged to petitioner in the case at hand see supra note after giving effect to petitioner’s concessions decision will be entered under rule
